DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 37.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over German Patent DE 29707884 U1.  [Claim 1] DE 29707884 discloses a clamp (1) for connecting panels in a surface coating structure to a base frame 5(Figure 1), the clamp comprising: - a fixable element (10), that is rectangular prismatic, to be fixed to the base frame, having long sides, a top surface, a central longitudinal axis, an upper hole and a lower hole (Figure 2), both communicating and concentric along an axis perpendicular to the central longitudinal axis, and  10a rotatable element (11) rotating with respect to the fixable element (Figure 1) about the axis, the rotatable element having an upper part that projects from the fixable element after its rotation, and is provided with ends (6) engaging lateral grooves of panels that are adjacent, 15an intermediate part, which is formed by a first disc and housed in the upper hole of the fixable element, a lower part, which is formed by a second disc, having a diameter larger than the disc of the intermediate part, and being housed in the lower hole of the fixable element with a clearance fit, in order to enable the 20rotation of the rotatable element with respect to the fixable element (the locking part is rotatably held on the base body), characterized in that the upper hole of the fixable element is tapered downwardly and the lower hole of the fixable element is cylindrical, and  25the first disc of the intermediate part of the rotatable element is cylindrical and the second disc of the lower part of the rotatable element is tapered downwardly.
 [Claim 2] The upper part of the rotatable element is prismatic with rectangular plan, superiorly tapered downwardly towards the short sides of the rectangular plan (Figure 1).  
[Claim 3] The short sides being tapered and beveled in two diametrically opposite vertexes (Figure 1).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 29707884 U1 as discussed above, and further in view of Iovene (WO 2008/093383 A1).  DE 29707884 discloses the claimed invention as discussed above, but does not disclose a butterfly-shaped cavity within the rotatable element.  Iovene discloses a clamp for connecting panels having a rotatable element (1) with a butterfly-shaped cavity and a hexagonal hole for engagement with a tool (12).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a butterfly-shaped cavity with a hexagonal hole into the rotatable element of DE 29707884 as suggested and taught by Iovene.  The butterfly-shaped cavity allows for engagement with an Allen tool, which is a well-known tool in the art to allow the rotatable element to be rotated in and out of engagement with the panels.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 29707884 U1 as discussed above, and further in view of McNaney, Jr. et al. (US Patent 4948083).  DE 29707884 discloses the claimed invention as discussed above, but does not appear to disclose the fixable element having two through holes that are offset with respect to the central longitudinal axis nor the rotatable element having at least one pair of opposite recesses that are concentric with the two through holes.  
McNaney discloses a rotatable plate (56) having a recess (58) that allows access to the through hole (60) of an adjoining element (14).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate a recess into the rotatable element of DE 29707884 as suggested and taught by McNaney.  The recess would allow access to the underlying through hole when the plate is in a position overlying the through hole of the fixable element.  
With respect to providing two through holes that are offset on the fixable element, DE 29707884 discloses providing one through hole (for 13) offset from the center and it would have been obvious to one of ordinary skill in this art before the effective filing date of the invention to provide the fixable element with two through holes since a mere duplication of parts would have been a matter of design choice.  Providing another hole opposite to the one taught by DE 29707884 would simply provide a firmer connection of the fixable element to the base frame.  Similarly, it would have been obvious to one of ordinary skill in this art before the effective filing date of the invention to provide two recesses on the rotatable element since a mere duplication of parts would have been a matter of design choice.  The recesses would allow access to the through holes on the fixable element.  Additionally, It has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.  

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 29707884 U1 and McNaney as discussed above, and further in view of Lee et al. (US Patent Publication 2016/0362902 A1).  DE 29707884 discloses the claimed invention as discussed above, but does not disclose the fixable element having vertical ridges, or a triangular section on its long sides.  Lee et al. discloses a clamp for connecting panels having a fixable element (14) that receives a rotatable element (18).  The fixable element has vertical ridges (22) and triangular sections (28) on the ends of the fixable element underlying the panels (Figure 1).  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate ridges and triangular sections into the fixable element of DE 29707884 as suggested and taught by Lee et al.  Lee et al. teaches that the ridges help control water that can build up under the panels and that the triangular sections help align the fixable elements during installation.  

Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 29707884 U1 as discussed above, and further in view of Lee et al. (US Patent Publication 2016/0362902 A1).  DE 29707884 discloses the claimed invention as discussed above, but does not disclose the fixable element having triangular depressions on the top surface at each corner, arrows on the fixable element, or blind holes on the bottom surface of the fixable element.  Lee et al. discloses a clamp for connecting panels having a fixable element (14) that receives a rotatable element (18).  The fixable element has triangular depressions (26) located all along the top surface of the element, including at the corners of the element.  An arrow (60) is located on the rotatable element.  Blind holes (44) are located on the bottom surface of the fixable element.  Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to incorporate triangular depressions along the top surface of the fixable element, two arrows on the fixable element, and blind holes on the bottom surface of the fixable element of DE 29707884 as suggested and taught by Lee et al.  Lee et al. teaches that the triangular depressions help prevent the buildup of water.  Providing arrows on clamps with rotating elements is well known in the art to indicate how to operate the clamp.  The blind holes allow for better drainage underneath the fixable element.  

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over German Patent DE 29707884 U1 as discussed above, and further in view of Brewster (US Patent 5647107).  DE 29707884 discloses the claimed invention as discussed above, including the fixable and rotatable elements each being formed of one piece of material, the rotatable element mounted by press fitting into the fixable element, but does not disclose what material the clamp is formed from.  Brewster discloses a 2-piece clamping element comprised of two one piece molded plastic elements connected via a snap fit (Figure 4).   Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to form the clamp of DE 29707884 from one-piece molded plastic as suggested and taught by Brewster.  It is well-known in the art to form clamping elements for panels from plastic since plastic is durable and easily produced.  

Allowable Subject Matter
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  The recitation of a clamp having the claimed features, including a support plate having two pins that can be inserted into the two blind holes of the fixable element, is not adequately taught or suggested in the prior art of record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARISSA AHMAD whose telephone number is (571)270-5220. The examiner can normally be reached Monday and Wednesday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.A/Examiner, Art Unit 3635                                                                                                                                                                                                        
/BRIAN D MATTEI/Supervisory Patent Examiner, Art Unit 3635